           Case 2:18-cv-01442-JLR Document 36 Filed 08/29/19 Page 1 of 3



1                                                                  Honorable James L. Robart

2

3

4

5

6

7

8                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
9                                   AT SEATTLE
10
     THE HUMAN RIGHTS DEFENSE
11   CENTER and MICHELLE DILLON,                     No. 2:18-cv-01442-JLR

12                         Plaintiffs,               NOTICE OF WITHDRAWAL
                                                     OF COUNSEL
13           v.

14   U.S. DEPARTMENT OF HEALTH AND
     HUMAN SERVICES, ADMINISTRATION
15   FOR CHILDREN AND FAMILIES, and
     OFFICE OF REFUGEE RESETTLEMENT,
16
                           Defendants.
17

18
            Pursuant to LCR 83.2(b)(3), please take notice that Deborah M. Golden withdraws
19
     her appearance as counsel for Plaintiffs the Human Rights Defense Center and Michelle
20
     Dillon. The Human Rights Defense Center and Michelle Dillon will continue to be
21
     represented by Jeremy E. Roller of Arete Law Group PLLC.
22

23

24

25

26


     NOTICE OF WITHDRAWAL
     OF COUNSEL
     No. 2:18-cv-01442-JLR – Page 1
          Case 2:18-cv-01442-JLR Document 36 Filed 08/29/19 Page 2 of 3



1          DATED: August 29, 2019       Respectfully submitted,
2
                                        ARETE LAW GROUP PLLC
3
                                        By: /s/ Jeremy E. Roller
4                                       Jeremy E. Roller, WSBA No. 32021
                                        1218 Third Avenue, Suite 2100
5                                       Seattle, WA 98101
                                        Telephone (206) 428-3250
6                                       Fax (206) 428-3251
                                        jroller@aretelaw.com
7

8
                                        HUMAN RIGHTS DEFENSE CENTER
9
                                        By: /s/ Deborah M. Golden
10                                      Deborah M. Golden (pro hac vice)
                                        Human Rights Defense Center
11                                      316 F Street, NE #107
                                        Washington, DC 20002
12                                      Telephone (202) 543-8100
                                        dgolden@humanrightsdefensecenter.org
13
                                        Attorneys for Plaintiffs the Human Rights
14                                      Defense Center and Michelle Dillon
15

16

17

18

19
20

21

22

23

24

25

26


     NOTICE OF WITHDRAWAL
     OF COUNSEL
     No. 2:18-cv-01442-JLR – Page 2
                   Case 2:18-cv-01442-JLR Document 36 Filed 08/29/19 Page 3 of 3



1
                                           CERTIFICATE OF SERVICE
2
                     I hereby certify that on this date, I electronically filed the foregoing document with
3
          the Clerk of the Court using the CM/ECF system, which will send notification of such filing
4
          to the following:
5
          MICHELLE R. LAMBERT, NYS #4666657
6
          Assistant United States Attorney
7         United States Attorney’s Office
          700 Stewart Street, Suite 5220
8         Seattle, Washington 98101
          Phone: (206) 553-7970
9         Fax: (206) 553-4073
          Email: michelle.lambert@usdoj.gov
10

11        Attorneys for Defendants

12
                     DATED: August 29, 2019, at Seattle, Washington.
13

14                                                         s/ Annabel Barnes
                                                           Annabel Barnes, Legal Assistant
15

16

17
     999.21 sj021501 8/29/19
18

19
20

21

22

23

24

25

26


          NOTICE OF WITHDRAWAL
          OF COUNSEL
          No. 2:18-cv-01442-JLR – Page 3
